Citation Nr: 1631699	
Decision Date: 08/09/16    Archive Date: 08/12/16

DOCKET NO.  07-03 463	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to a total rating due to individual unemployability caused by service-connected disabilities (TDIU) prior to August 13, 2009.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and her husband



ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The Veteran served on active duty from August 1978 to May 1980.

This case has been before the Board of Veterans' Appeals (Board) previously, the last time in October 2015.  The Board denied the Veteran's claim for a TDIU prior to August 13, 2009.  

In May 2005, pursuant to a joint motion by the Veteran and the Department of Veterans Affairs (VA), the United States Court of Appeals for Veterans Claims (Court) vacated the Board's October 2015 decision and remanded the matter to the Board for readjudication in accordance with the joint motion.

In April 2011, during the course of the appeal, the Veteran had a hearing at the VA Regional Office (RO) before the Acting Veterans Law Judge whose signature appears at the end of this decision.  The Acting Veterans Law Judge explained the issues fully and suggested the submission of evidence that the Veteran may have overlooked and that would be advantageous to her claim.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Neither the Veteran nor her representative asserted during or since the hearing that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or that the Veteran sustained any prejudice as the result of that hearing.  Bryant, 23 Vet. App. At 498 (citing 38 U.S.C. § 7261(b)(2); Shinseki v. Sanders, 129 S. Ct. 1696 (2009)).  Accordingly, the Board will proceed to the merits of the appeal.  



FINDINGS OF FACT

1.  Prior to August 13, 2009, the Veteran had a combined rating of 60 percent due to the following service-connected disabilities:  right knee instability, evaluated as 30 percent disabling; degenerative arthritis of the lumbar spine, evaluated as 20 percent disabling; the residuals of a right medial meniscectomy, evaluated as 20 percent disabling; and petit mal epilepsy, acknetic type, evaluated as 20 percent disabling. 

2.  Prior to August 13, 2009, the Veteran had 3 years of college education and had taken vocational rehabilitation classes in secretarial work.  

3.  Prior to August 13, 2009, the Veteran had work experience as a security guard and clerk.  

3.  Prior to August 13, 2009, the Veteran's service-connected disorders did not preclude her from securing and following a substantially gainful occupation consistent with her education and work experience.  


CONCLUSION OF LAW

The criteria for a TDIU were not met prior to August 13, 2009.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.340, 3.341, 4.16, 4.18 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Prior to consideration of the merits of an appeal, the Board must ensure that the VA has met its duty to notify the Veteran of the information and evidence necessary to substantiate her claim and to assist her in obtaining relevant evidence.  38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  The VA's duty to notify the Veteran as to the information and evidence necessary to substantiate her claim was satisfied by a letter in June 2005.    

The Board also finds that prior to August 13, 2009. the duty to assist requirements were fulfilled.  All relevant, identified, and available evidence was obtained, and the VA notified the Veteran of any evidence that could not be obtained.  Indeed, the Veteran has not referred to any unobtained, relevant, and available evidence to support her claim.  Furthermore, the VA obtained an adequate examination of the Veteran.  Thus, the Board finds that prior to August 13. 2009, the VA had satisfied the duty to assist.  No further notice or assistance to the Veteran was or is required to fulfill VA's duty to assist in the development of her claim.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In correspondence, dated prior to August 13, 2009, the Veteran contended that she had been unemployable solely as a result of her service-connected disabilities.  Therefore, she maintained that a TDIU was warranted.  However, after carefully considering the claim in light of the record and the applicable law, the Board is of the opinion that the preponderance of the evidence is against that claim.  

A TDIU is authorized for any disability or combination of disabilities even though the combined schedular rating is less than total, where the disabled person is unable to secure and maintain substantially gainful employment because of the severity of her service-connected disabilities.  When, as in this case, there are two or more disabilities, at least one disability must be rated at 40 percent or more.  There must be sufficient additional service-connected disability to bring the combined rating to at least 70 percent.  38 C.F.R. § 4.16(a) (2015).
Prior to August 13, 2009, the Veteran had a combined rating of 60 percent due to the following service-connected disabilities:  right knee instability, evaluated as 30 percent disabling; degenerative arthritis of the lumbar spine, evaluated as 20 percent disabling; the residuals of a right medial meniscectomy, evaluated as 20 percent disabling; and petit mal epilepsy, acknetic type, evaluated as 20 percent disabling. 

Although the Veteran did not meet the minimum percentage rating requirements of section 4.16(a) prior to August 13, 2009, that does not end the inquiry.  A TDIU could also be assigned, for Veterans who were unemployable by reason of service-connected disabilities, but who had not met the percentage standards of 38 C.F.R. § 4.16(a).  38 C.F.R. § 4.16(b) (2015).  Then, as now, such cases were to be submitted to the Director of the VA Compensation Service, for extra-schedular consideration.  The rating board was to include a full statement as to the Veteran's service-connected disabilities, employment history, educational and vocational attainment and all other factors having a bearing on the issue.  38 C.F.R. § 4.16(b) (2015).  

The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating for service-connected disability, in itself, is recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment. Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The impacts of any nonservice-connected disabilities, or advancing age, are not factors for consideration.  38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2015).  In addition, 'marginal employment' shall not be considered substantially gainful employment. 38 C.F.R. § 4.16(a) (2015); Faust v. West, 13 Vet. App. 342, 355 (2000).  Rather, the Court has accepted the definition of substantially gainful employment as that at which non-disabled individuals earn their livelihood with earnings comparable to the particular occupation in the community where the Veteran resides.  Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991) (citing to VA Adjudication Procedure Manual, M21-1 MR, Part IV, Subpart ii, Chapter 2 (December 13, 2005) (previously cited at M21-1, Part IV, paragraph 7.09); see also, Ferraro v. Derwinski, 1 Vet. App. 326 (1991) (substantially gainful employment suggests 'a living wage').  

On VA Form 21-8940, dated in May 2005, the Veteran reported that she had 3 years of college education, as well as vocational rehabilitation classes associated with secretarial employment.  She also reported work experience as a clerk and security guard and that she had lasted worked in May 1991.  She noted that she had left her last job due to her lumbar spine disability, knee disability, and epilepsy.  She stated that she did not expect to receive disability or retirement benefits and that she had not received and did not expect to receive worker's compensation benefits.  

The evidence shows that prior to August 13, 2009, the Veteran was treated by the VA and private health care providers for multiple medical disorders.  In May 2004, the VA issued the Veteran a TENS unit for her lumbar spine pain.  During her annual VA gynecologic examination in August 2004, she reported a seizure the day before.  She described it as "like going to sleep".  It was noted that she was not taking any medication for seizures.  It was also noted that she swam and walked occasionally.  The examiner recommended that the Veteran exercise at least 30 minutes a day, 3 times a week, to assist in controlling her blood pressure.  During VA treatment in November 2004, it was noted that she had a history of a seizure disorder.  The diagnosis had reportedly been based on the results of a 1999 EMG.  It was noted that an EMG in May 2004 had been normal and that the seizures were psychogenic nature.  She had reportedly been evaluated by the VA Neurology Service in Charleston, South Carolina, and her anti-seizure medication had been discontinued.  During treatment in December 2004, the VA issued the Veteran a cane.  

Records, dated from May 2004 through May 2005. Show that the Veteran received private chiropractic treatment for the cervical spine, thoracic spine, lumbar spine, left hip, right arm, and foot.  In June 2004, she reported an increase in seizures.  

In July 2005, the Veteran was examined by the VA.  She believed that she could not work because of her back.  She complained of pain in her upper and lower back, and noted that she saw a chiropractor weekly.  She was in the process of becoming a foster parent to her sister-in-laws 4 children, all under the age of 10.  She stated that her back pain flared every day and that she had to lie down or change position.  She believed that she could only sit up for 2 to 3 hours without changing position.  She reported that she walked a mile about once a week and that she used a cane for balance.  The Veteran also reported a history of seizures for which she had taken medication, but that she had not had any medication for 4 years.  She stated that her seizures were brief and that she looked like she was asleep.  It was noted that she had a driver's license and had not had any seizure activity that would cause her to lose her license.  She did not identify any activity that she could not perform due to her seizures.  

As to her right knee, the Veteran reported that it was stiff every day and also locked up.  She stated that she had difficulty bending due to the knee.  She reportedly had a brace but was not wearing it at the VA examination.  She also reportedly babied her right knee.  She did not identify any activity that she could not perform due to her seizures.  She noted that she tried to do occasional exercise, such as swimming to strengthen the knee.  

On examination, the Veteran's posture and gait were normal.  She could fully extend both knees and flexed them to 130 degrees.  Both motions produced pain, and there was bilateral crepitus with full extension.  She could flex her lumbar spine to 90 degrees but experienced a pulling sensation during the last 10 degrees of motion.  There was no additional limitation of motion with repeat testing.  She could laterally flex the lumbar spine to 40 degrees, bilaterally, with pain.  She could rotate the lumbar spine to 35 degrees, bilaterally, without pain.  Her reflexes were normal, and there were no symptoms of spinal nerve distribution in either leg.  She had no foot drop.  X-rays of both knees from May 2005 were normal.  Those of the lumbar spine revealed mild spondylosis.

Following the VA examination, the examiner opined that the Veteran's chronic right knee strain, combined with her obesity, would make manual labor difficult.  No medical condition was identified which would prevent employment.   

Records from C. E. R., M.D. show that the Veteran was treated from September 2006 through February 2007, primarily for her right knee disability.  It was noted that she wore a right knee brace, and X-rays showed a markedly arthritic left knee.  

From March 2006 to April 2007, the Veteran was treated by J. M. E., M.D., for multiple musculoskeletal complaints, chronic back pain, bilateral knee pain, a seizure disorder, asthma, gastroesophageal reflux disease (GERD), irritable bowel syndrome, palpitations, a history of ulcers, migraine headaches, and insomnia.  Dr. E. referred the treatment of seizures to a neurologist, H. K., M.D.  

During treatment by H. K., M.D., EEG's in April 2006 and January 2007 were normal.  In December 2006, nerve conduction studies of the right leg were normal.  An EMG revealed chronic L5 radiculopathy.  An MRI revealed minimal narrowing of the L4-L5 and L5-S1 disc spaces with some desiccation and degeneration of the disc at those levels.  There was minimal mid-line bulging of the disc at the L4-L5 level.  There was no herniated disc and no spinal stenosis.  An MRI of the brain was normal.  In January 2007, Dr. K.'s diagnosis was syncope and collapse.  In February 2007, Dr. K. noted that the Veteran walked with an antalgic gait.

In January 2007, D. F. M., D.C., reported that he had been treating the Veteran since May 2005.  Dr. M. stated that in the service, the Veteran had had pain in the neck, the middle back, and the lower back.  She also reportedly had paresthesia in the lower extremity.  Dr. M. stated that he had watched the Veteran's condition deteriorate to the point that she required multiple pain killers, muscle relaxers, and anti-inflammatory medications simply to perform her daily activities.  Dr. M. also stated that the Veteran had developed seizures and had documented nerve damage in her face and lower extremities.  Dr. M. noted that during the previous 18 years, he had performed many disability evaluations.  He stated that he had seen many people with lesser conditions receive total disability and requested that the VA consider the Veteran for such an award.  

In undated correspondence received in May 2007, J.T.N., a private chiropractor, indicated that in February 2004, the Veteran had presented with chief complaints of neck pain with numbness bilaterally in the upper extremity, migraines, low back disorder, hypertension, gall bladder removal, duodenal ulcers, and uterine fibroids. She had had a right medial meniscectomy whereupon her right peroneal nerve was damaged surgically causing some difficulty in ambulation. Also, degenerative disc disease was present from L4-S1.  Dr. N. opined that the Veteran had such limitations physically that she was unemployable.  Dr. N. stated that the Veteran could not perform much in lifting tasks or bending, but could do some tasks that involved light work and mostly mental type work.  It was for this reason that the chiropractor recommended that the Veteran learn some sort of trade that did not involve much physically. It was believed that she was unemployed but was physically capable to return to school for any training but could only do so if assisted.

During a VA examination in June 2010, the examining VA physician noted that in 2002, long-term EEG monitoring of the Veteran had been negative for the Veteran.  She was counseled and educated on pseudoseizures, and psychiatric counseling was recommended.  The Veteran had an angry response and refused to accept the results.  Dr. K. had reportedly witnessed episodes of what the Veteran called a seizure but noted that EEG results had been negative.  It was further noted that the Veteran was not being treated or taking medication for seizures.  The Veteran reported that she continued to have seizures one four times a day and that they lasted from 30 seconds to 3 hours.  It was noted that she had not been incontinent during her seizures, nor had she been injured during a seizure.  

On further examination, the Veteran reported numbness in both upper and lower extremities caused by her back.  She reported daily back pain for which she took pain medication.  She stated that she could not even lift a milk jug due to numbness in her hands.  She estimated that she could walk for 5 minutes and could not stand for more than 30 minutes to an hour.  The Veteran also reported the presence of headaches and hypertension.  She believed that she had an irritated bowel, and she reported occasional diarrhea.  It was noted that she had not had significant gastrointestinal bleeding, and she did not report recent abdominal pain.  

On examination, the Veteran's posture and gait were normal.  There was no swelling or deformity in any joint.  Palpation of the knees was normal, bilaterally.  She demonstrated normal flexion to 140 degrees and normal extension to 0 degrees, without pain, bilaterally.  Due to back pain, she could not be positioned for tests of stability.  Palpation of the thoracolumbar spine was normal.  Her obese abdomen interfered with flexion, which was accomplished from 0 degrees to 70 degrees, with pain from 35 degrees to 70 degrees.  Extension was not tested because of pain and feeling numb.  Lateral flexion and rotation were not tested due to her feelings of fuzziness.  A neurologic evaluation was normal.  The Veteran's leg strength and reflexes were normal, bilaterally.  The Veteran did not respond to sensory testing.  

Following the June 2010 VA examination, the diagnoses were psychogenic pseudoseizures; no neurologic seizure disorder; somatoform disorder; psychogenic pain syndrome; mild osteoarthritis of the lumbar spine due to aging; osteoarthritis of the right knee due to aging; tension headaches; and psychogenic numbness of both upper and lower extremities.  

The examining VA physician opined that it was at least as likely as not that functional limitations related to the Veteran's obesity and osteoarthritis in her knees and spine would interfere with her ability to perform manual labor.  The VA physician noted that although the Veteran sincerely believed that she had functional limitations that prevented employment, there was no objective evidence to support the existence of any functional limitation that would interfere with her ability to obtain and maintain sedentary employment.  

The primary support for the Veteran's claim that she was entitled to a TDIU prior to August 13, 2009, comes from her treating chiropractors, D. F. M., D.C. and J. T. N., D.C.  In January and May 2007, they suggested that she was unemployable due to her disabilities.  However, they acknowledged that she could do sedentary work.  While Dr. N. opined that the Veteran would need assistance, he stated that she was capable of returning to school for training.  In this regard, the Board finds that the Veteran's 3 years of college education, rehabilitation classes in secretarial work, and work experience as a clerk tend to support her ability to do sedentary work.  

While both chiropractors cited the Veteran's service-connected lumbar spine disability, right knee disability and seizure disorder, they did not state that her unemployability was due solely to those disorders.  Rather, they suggested that in addition to the Veteran's service-connected disabilities, they considered multiple disabilities for which service connection had not been established.  For example, in January 2007, Dr. M. cited the Veteran's cervical spine disability, thoracic spine disability, and nerve damage in the face and both lower extremities.  In May 2007, Dr. N. cited numbness in both upper extremities, migraine headaches, hypertension, the residuals of gall bladder removal, duodenal ulcers, uterine fibroids, asthma, GERD, headaches, and insomnia.  As noted above, the impacts of any nonservice-connected disabilities are not factors for consideration.  38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2015).

In addition, the May 2005 VA examiner tended to support the conclusion that sedentary employment would be possible.  While the examining VA physician, acknowledged that the Veteran's service-connected chronic right knee strain would make manual labor difficult, the Veteran's disability ratings prior to August 13, 2009, constituted recognition that the Veteran's service-connected disabilities made it difficult to obtain and keep employment.  The examining VA physician noted that the Veteran's non-service-connected obesity contributed to such difficulty.  Indeed, the VA examining physician found that there no medical condition had been identified which would prevent employment.  

While outside the relevant rating period, the Board notes that the report of the June 2010 VA examination tends is cited by the parties in the most recent joint motion for remand.  Following a review of the Veteran's medical history, which included that prior to August 13, 2009, the examining VA physician concluded that the Veteran's service-connected arthritis of the right knee and spine would interfere with her ability to perform manual labor but that it would not prevent sedentary employment.  In essence, she concluded that the Veteran's service-connected seizure disorder had been quiescent during the period prior to August 13, 2009.  In fact, the relative inactivity of the Veteran's seizure prior to 2009 was acknowledged by the Veteran during her April 2011 hearing before the undersigned Acting Veterans Law Judge.  (Transcript of Record at 14).  

On balance, the preponderance of the evidence is against a finding that prior to August 13, 2009, the Veteran was unemployable due solely to her service-connected disabilities.  Therefore, she does not meet the criteria under 38 C.F.R. § 4.16(b) for referral to the Director of the VA Compensation and Pension Service for extraschedular consideration.  Accordingly, a TDIU is not warranted, and the appeal is denied.  



ORDER

Entitlement to a TDIU is denied.  



____________________________________________
KRISTI L. GUNN
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


